Case 3:18-cr-00089-MMH-JRK Document 92 Filed 01/16/19 Page 1 of 2 PageID 281


                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION


   UNITED STATES OF AMERICA

   vs.                                                                        Case No. 3:18-cr-89-J-34JRK

   KATRINA BROWN


                                                    ORDER

            This cause came before the Court on January 15, 2019 for a hearing on Defendant’s

   Motion to Appoint Additional Counsel (Doc. No. 88; “Motion”), filed January 14, 2019, in which

   Defendant and her counsel seek the appointment of “an additional CJA Panel lawyer” to

   represent Defendant. Motion at 1. In support of the request, Defendant’s counsel represents,

   among other things, that “[t]his is a large, complex, multifaceted case alleging various

   schemes to defraud” and the case has “many working parts.” Motion at 1. During the hearing

   on the Motion, the Court heard from the Government, Defendant’s counsel, and Defendant.1

           For all of the reasons stated on the record, the Court finds that this is an “extremely

   difficult case” in which it is “necessary and in the interest of justice” to appoint an additional

   attorney to represent Defendant. Guide to Judiciary Policy, Vol. 7, Part A, Ch. 2, § 230.53.20.

   Accordingly, it is

           ORDERED:

           1.       Defendant’s Motion to Appoint Additional Counsel (Doc. No. 88) is GRANTED.




           1
                    Because the attorney-client privilege and defense strategy were implicated, and without
   objection, the Court heard from Defendant’s counsel and Defendant in camera and ex parte.
Case 3:18-cr-00089-MMH-JRK Document 92 Filed 01/16/19 Page 2 of 2 PageID 282




         2.     John P. Leombruno, Esquire is appointed to represent Defendant in all further

   proceedings as co-counsel together with Richard J. Landes, Esquire.

         DONE AND ORDERED at Jacksonville, Florida, this 16th day of January, 2019.




   kaw
   Copies to:
   Asst. United States Attorneys (Duva/Coolican)
   Richard J. Landes, Esquire
   John P. Leombruno, Esquire
   United States Pretrial Services
   United States Marshals Service




                                               2
